El Juez PResidente Se. HeRNÁndez,
emitió la opinión del tribunal. "
Con fecha 3 de enero de 1913 Marks Smith estableció una demanda en cobro de dinero ante la Corte de Distrito de San Juan contra Morris Levi y Alexander Blumensteil,. individualmente y como consocios de la firma Lévi, Blumerj-: steil & Company. No se hizo parte en el juicio a la sucesiól *395de Jacob Levi, fallecido en 22 de agosto de 1906, el cual con Alexander Blnmensteil y Morris Levi constituían una socie-dad mercantil domiciliada en New York qne bacía negocios bajo la firma de Levi, Blnmensteil & Company.
Marks Smith ejercitó sn acción como acreedor de la men-cionada firma, a pesar de qne sólo interpuso la demanda contra Morris Levi y Alexander Blnmensteil.
Para asegurar.la efectividad de la sentencia qne recayera en el jnicio embargó el márshal por orden de la corte nna finca urbana qne se describe en la demanda radicada en la cindad de Cagnas, como de la propiedad exclusiva de la firma Levi, Blnmensteil & Company, cuyo embargo fue anotado en el registro de la propiedad.
La demandante, Tbe Plantations Company, corporación organizada bajo las leyes del Estado de Delaware, autorizada para hacer negocios en esta isla, promovió el presente juicio de tercería contra Marks Smith y Morris Levi y Alexander Blnmensteil, contra los dos últimos individualmente y en cali-dad de consocios de la firma Levi, Blumensteil & Company, para obtener la nulidad del embargo y de su anotación en el registro de la propiedad, alegando como fundamento de su acción que la casa embargada es de la propiedad de la de-mandante por haberla adquirido en 10 de enero de 1913 por compra a Jacob N. Baer, quien la hubo' en. 9 de enero citado-de George E. Shaw por igual título, habiéndola adquirida éste en 4 de noviembre de 1910 por compra a The American West Indies Trading Co., cuya corporación la había adqui-rido también por título de compra en 11 de febrero de 1909 mediante escritura otorgada a su favor por Alexander Blu-mensteil, Morris Levi y su. esposa, y Morris Levi como alba-cea del difunto Jacob Levi.
Celebrado el juicio, en que sólo-propuso pruebas la parte demandante, la corte dictó sentencia en 29 de mayo de 1914, por la que declaró nulo y sin ningún valor el embargo sobre la casa y ordena su cancelación en el registro de la propiedad, a cuyo efecto se expedirán los correspondientes mandamien-*396tos, con las costas, gastos y honorarios de abogado a cargo de la parte demandada.
Contra esa sentencia interpuso el demandado Marks Smith recurso de apelación para ante esta Corte Suprema.
'Alega la parte apelante como razón fundamental de su recurso que la escritura de 11 de febrero de 1909 de la que deriva su derecho a virtud de traspasos sucesivos la parte demandante, es nula e inexistente por no haber intervenido en ella los herederos de Jacob Levi, debiendo, por tanto, afec-tar esa misma nulidad e inexistencia al título que alega la demandante como fundamento de su tercería.
Opinamos que el título de dominio invocado por The Plantations Company es bastante a los fines que pretende.
Siendo inmueble la propiedad de que se trata y estando situada en Puerto Eico, cualquier acto de enajenación de la misma debe regularse por las leyes de esta isla relativas a la propiedad inmueble, aplicando la doctrina que establecimos al resolver el caso de Colón v. El Registrador de Aguadilla, 22 D. P. R. 369.
Admite Marks Smith en su contestación a la demanda que a la muerte de Jacob Levi, en 22 de agosto de 1906, la casa objeto de la tercería era poseída según escritura debidamente inscrita en el Eegistro de la Propiedad de Caguas por Jacob Levi, Alexander Blumensteil y Morris Levi conjuntamente como socios de la firma Levi, Blumensteil & Company, y que a la muerte de Jacob Levi su interés en dicha propiedad des-cendió a sus herederos legales.
Como se ve, la adquisición de la propiedad se -hizo por Jacob Levi, Alexander Blumensteil y Morris Levi, viniendo los tres a ser dueños en común de dicha propiedad, y como tales dueños estaban autorizados para traspasar sus parti-cipaciones indivisas con arreglo al artículo 406 del Código Civil.
No dudamos que con la escritura de febrero 11, 1909, se intentó traspasar el derecho todo de la sociedad; pero como propiamente lo que Jacob Levi, Alexander Blumensteil y *397Morris Levi Rabian adquirido en Puerto Rico era nn con-dominio sobre la casa, aquella escritura era eficaz al menos para traspasar las porciones indivisas de Alexander Blumen-steil y Morris Levi.
Los preceptos del Código de Comercio o del Código Civil qne fijan ciertos límites sobre los derechos de nn socio no pue-den tener aplicación a nn caso en qne no están envueltos los derechos de la sociedad. La adquisición de propiedad de la casa se Rizo por'Jacob Levi, Alexander Blumensteil y Morris Levi.
En el caso de Egberts v. Wood, 3 Paige Ch. 517, 21 Am. Dec. 243, en el cual aparecía que uno de los socios traspasó todo el activo de la sociedad, se resolvió que de todos modos el traspaso era válido en cuanto al derecho o mitad del socio que Rizo el traspaso.
Si el título alegado por la demandante adolece de algún vicio de .nulidad por no haber intervenido Jacob Levi o sn sucesión en el título de The American West Indies Trading Company, tal vicio afectaría en su caso a la parte que de la casa vendida pertenecía al difunto Levi, pero no a las por-ciones dominicales de Alexander Blumensteil y Morris Levi, cuya capacidad para vender no es dudosa.
Los derechos de condominio que Morris Levi y Alexander Blumensteil tenían en la casa de que se trata fueron traspa-sados válidamente a The American West Indies Trading Company, y en virtud de subsiguientes traspasos esos dere-chos pertenecen hoy a la demandante The Plantations Company, que no es deudora de Marks Smith, y por tanto no puede responder con bienes propios al cumplimiento de una obligación que no'ha contraído.
Admite el apelante que si la casa estuviera situada en el Estado de New York, la venta hecha a la American AYest Indies Trading Company hubiera sido eficaz para traspasar el derecho tanto de la firma Levi, Blumensteil & Company como de sus socios individualmente, y el hecho de haber enta-blado Marks Smith su demanda de cobro de dinero contra *398Morris Levi y Alexander Blumensteil prescindiendo del otro socio difunto Jacob Levi, parece indicar que actuaba bajo la teoría consignada en el tomo 18 de Cyc., página 189, de que el título legal a los bienes pertenecientes a una sociedad pasa al socio o socios sobrevivientes, quienes solamente pueden ser considerados como encargados de acuerdo con la ley, de las deudas de la sociedad, y con derecho a realizar el activo de ella, y. quienes al menos que las cláusulas de la escritura social dispongan otra cosa están revestidos del derecho exclu-sivo al activo de la sociedad y manejo dél mismo con el objeto de terminar los negocios y distribuir el sobránte que pueda quedar.
No nos toca considerar 'y decidir en el presente caso si la eficacia legal de la escritura de 11 de febrero de 1909 podría sostenerse no sólo en cuanto a Alexander Blumensteil y Morris Levi, sino también respecto del difunto Jacob Levi, pues la acción de cobro no se ha dirigido contra sus herederos, ni éstos se han traído como partes al presente juicio de ter-cería. Además, nos falta base para discutir esa cuestión legal por ignorar las cláusulas de la escritura de constitución de la sociedad Levi, Blumensteil & Company, que como prueba no ha venido a los autos, pero en mérito de las razones expues-tas podemos llegar y llegamos a la • conclusión legal de que la repetida escritura de 11 de febrero de 1909 es válida y eficaz en derecho respecto de Alexander Blumensteil y Morris Levi, que son los demandados, y no los herederos de Jacob Levi, tanto en el juicio sobre cobro de dinero como en el pre-sente de tercería.
A la misma conclusión podemos llegar si tomamos en con-sideración los principios relativos al estoppel.
Alexander Blumensteil y Morris Levi enajenaron a favor de The American West Indies Trading Company cuantos derechos tenían sobre la casa de que se trata. Si ellos no pueden ir hoy en contra de sus propios actos impugnando el título adquirido por The Plantations Company, por falta *399de capacidad de los vendedores, tampoco Marks Smith, puede hacer- dicha impugnación.
Por lo que toca a los derechos que en la misma finca pue-dan corresponder a la Sucesión de Jacob Devi, como ésta no há sido demandada en el juicio que ha dado lugar a la ter-cería, tampoco puede afectarle el embargo practicado en dicho juicio.
No se ha tratado de probar un traspaso fraudulento. El tercerista, o sea, The Plantations Company, tiene derecho al remedio solicitado, y en su virtud es de confirmarse la sen-tencia' apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.